Title: [Diary entry: 1 September 1784]
From: Washington, George
To: 

Having found it indispensably necessary to visit my Landed property west of the Apalacheon Mountains, and more especially that part of it which I held in Co-partnership with Mr. Gilbert Simpson—Having determined upon a tour into that Country, and having made the necessary preparations for it, I did, on the first day of this month (September) set out on my journey. Having dispatched my equipage about 9 Oclock A.M., consisting of 3 Servants & 6 horses, three of which carried my Baggage, I set out myself in company with Docter James Craik; and after dining at Mr. Sampson Trammells (abt. 2 Miles above the Falls Church)  we proceeded to Difficult Bridge, and lodged at one Shepherds Tavern 25 Miles.